Exhibit 10.4

 

CONFIDENTIAL

 

FOURTH AMENDMENT TO

TECHNOLOGY TRANSFER AND SUPPLY AGREEMENT

between

PFIZER, INC.

and

THERAVANCE BIOPHARMA IRELAND LIMITED

 

This Fourth Amendment to the Technology Transfer and Supply Agreement (“4th
Amendment”) is made and effective as of September 29, 2016 (“Amendment Effective
Date”), by and between the Pfizer CentreOne group of Pfizer, Inc., (as successor
in interest to the One 2 One group of Hospira Worldwide, Inc., hereafter
“Pfizer”), and Theravance Biopharma Ireland Limited (as successor in interest to
Theravance Biopharma Antibiotics, Inc., hereafter, “Theravance”) each herein
referred to individually as a “Party” and collectively as the “Parties.” 
Capitalized terms used in this 4th Amendment that are not otherwise defined
herein shall have the meanings ascribed to such terms in the Agreement (as
defined herein).  References to numbered articles and sections cited herein
refer to specific articles or sections of the Agreement.

 

RECITALS

 

WHEREAS, by virtue of a Consent to Assignment dated October 25, 2013 and
effective June 2, 2014, and pursuant to another Assignment dated June 10, 2015
Pfizer and Theravance are Parties to that certain Technology Transfer and Supply
Agreement dated as of May 22, 2012 (the “Agreement”);

 

WHEREAS, by a first amendment dated as of May 16, 2013 (“1st Amendment”) the
Parties included under the terms of the Agreement a second presentation of the
VIBATIV® pharmaceutical product (“Product”);

 

WHEREAS, by second amendment dated as of October 17, 2014 (“2nd Amendment”) the
Parties expanded the definition of the Territory and described the conditions by
which Pfizer would support Theravance’s regulatory submissions for the Product
therein;

 

WHEREAS, by third amendment dated as of April 14, 2016, (“3rd Amendment”) the
Parties further amended the definition of the Territory in which Theravance, or
its designated distributors, would file applications for Regulatory Approvals,
and import, sell and use the Products in the expanded Territory and confirmed
the conditions under which Pfizer would support Theravance, or its designated
distributors, in the prosecution of applications for such Regulatory Approvals;
and

 

WHEREAS, for the sake of clarity, the Parties now desire further to amend
certain provisions of the Agreement under the terms and conditions set forth
below.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this 4th Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree that
the Agreement shall be further amended as follows:

 

4th Amendment to Technology Transfer and Supply Agreement (signature version)

Page 1 of 5

 

 

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

Amendment

 

1)                         Section 5.10.  Section 5.10 (Late Delivery) is hereby
[***].

 

2)                         Section 5.11(a).  Section 5.11(a) is hereby replaced
in its entirety with the following new pricing provisions:

 

“(a)                     Price. Pfizer shall invoice Theravance for Product it
delivers to Theravance at the prices set forth on Exhibit 5.11.  Each invoice
shall reference the price of the Product in effect on the date of Pfizer’s
invoice.  Pricing is firm through December 31, 2017.  Beginning January 1, 2018
and on each succeeding January 1st thereafter during the Term, Pfizer shall have
the right to increase the price of the Product once annually by [***].  Price
increases shall be effective for deliveries beginning January 1st of each
calendar year.  For the avoidance of doubt, in cases where the date of the price
increase for a batch of Product could carry over from one calendar year to
another, it will be assumed that the adjusted price increase will be effective
on the date of batch release, and not the date of batch manufacture, unless the
batch release has been delayed due to Pfizer’s delay or other quality
administrative actions, in which case the price in effect as of the date of
batch manufacture shall apply.”

 

3)                         Section 6.8.  Section 6.8 is hereby replaced in its
entirety with the following new Minimum Purchase Requirement provisions:

 

6.8                   Minimum Purchase Requirement. Theravance agrees to
purchase from Pfizer in each Commercial Year not less than [***] Product [***]
(“Minimum Purchase Requirement”).  In lieu of Theravance taking delivery of all
of the Minimum Purchase Requirement, Theravance shall have the option to pay for
the shortfall of the Minimum Purchase Requirement at the prices set forth in
Exhibit 5.11 and waive Pfizer’s manufacturing and delivery obligations for the
Product.  In the latter event, Pfizer shall invoice Theravance for the amount
payable, and Theravance shall pay Pfizer such amount within [***] days after
receipt of Pfizer’s invoice.  Notwithstanding the foregoing, all Product paid
for by Theravance shall count towards the Minimum Purchase Requirement.

 

4)                         Section 10.1.  Section 10.1 is hereby replaced in its
entirety with the following provisions regarding the Term of the Agreement:

 

“10.1            Term.  This Agreement shall commence on the Effective Date and,
unless earlier terminated as provided below, shall expire on December 31, 2020
(“Initial Term”).  This Agreement may be extended for additional terms of one
(1) year (each, a “Renewal Term”) upon the mutual written consent of the
Parties; provided, however, that either Party shall have given notice to the
other of its intent to renew the Agreement at least [***] months

 

4th Amendment to Technology Transfer and Supply Agreement (signature version)

Page 2 of 5

 

 

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

prior to the end of the Initial Term and that the parties have commenced good
faith negotiations on such renewal.”

 

5)             Exhibit 3.2.  In Exhibit 3.2, under the heading “Fees”, the
clause which reads [***] is hereby deleted.  For the sake of clarity, Theravance
shall pay Pfizer [***].  Theravance will pay such sum to Pfizer [***], due at
the end of [***] noted on Exhibit 3.2, namely at the end of [***].

 

6)                         Exhibit 5.11.  A new Exhibit 5.11 hereby replaces the
existing Exhibit 5.11 in its entirety in the form attached hereto as Annex A.

 

7)                         Technical & Quality Agreement.  Separate from this
4th Amendment, the Parties have revised, approved and executed a Technical &
Quality Agreement dated July 24, 2014 as updated by an Appendix signed on
July 7, 2016.  As such, the revised and updated Technical & Quality Agreement is
hereby be incorporated into the terms of the Agreement, as amended by the 1st,
the 2nd, 3rd and 4th Amendments.

 

8)             Application of Terms and Conditions; Provisions of this
4th Amendment.  For the avoidance of doubt, Hospira shall continue to invoice
Theravance for the Products at the pricing as set forth under the Agreement, as
adjusted annually by Hospira [***] as provided in Section 5.11(a) of the
Agreement.  The provisions set forth in paragraphs 2 through 6 shall not enter
into force and effect until January 1, 2018.

 

Miscellaneous

 

9)                         The terms and conditions of this 4th Amendment are
hereby incorporated into and made a part of the Agreement.  Except as expressly
amended herein, all other terms and conditions of the Agreement shall remain in
full force and effect, and enforceable in accordance with its terms.

 

10)                  This 4th Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument.  The parties may sign and deliver this
4th Amendment by facsimile or sent by electronic mail in portable document
format (PDF) and a reproduction of this 4th Amendment made by facsimile or PDF
will have the same effect as a signed and delivered original version.

 

SIGNATURE PAGE FOLLOWS

 

4th Amendment to Technology Transfer and Supply Agreement (signature version)

Page 3 of 5

 

 

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties intending to be bound by the terms and
conditions hereof have caused this 4th Amendment to be signed by their duly
authorized representatives as of the date first above written.

 

PFIZER, INC.

THERAVANCE BIOPHARMA IRELAND LIMITED

 

 

 

 

By:

/s/ Kevin Orfan

 

By:

/s/ Ann Brady

 

(Signature)

 

 

(Signature)

 

 

 

 

 

Name:

Kevin Orfan

 

Name:

Ann Brady

 

 

 

 

 

Title:

Vice President
Pfizer CentreOne
Contract Manufacturing Services

 

Title:

President

 

4th Amendment to Technology Transfer and Supply Agreement (signature version)

Page 4 of 5

 

 

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

ANNEX A

 

EXHIBIT 5.11

 

Presentation

 

Batch size

 

Package Configuration

 

Price per Unit

[***]

 

[***] vials

 

[***]

 

$

[***]

 

--------------------------------------------------------------------------------

* Product pricing applies to all pack codes for the respective presentations of
the Products (i.e. [***])

 

4th Amendment to Technology Transfer and Supply Agreement (signature version)

Page 5 of 5

 

 

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------